Citation Nr: 1131862	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for aortic stenosis status post cardiac catheterization with pacemaker.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge in October 2009, and a transcript of the hearing is associated with his claims folder.  

The RO had denied Section 1151 benefits for right groin hematoma with pain in the right lower extremity in December 2008, but in the Veteran's December 2008 notice of disagreement, he made it clear that he was not disagreeing with that determination.  A statement of the case was not issued on that matter and it is not on appeal.  

The  issue of special monthly compensation has been raised by the record in October 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran appeals the RO's denial of VA compensation under 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker.  

He underwent a cardiac catheterization on August 27, 2007 and feels that compensation is warranted for it since his aortic valve was not able to be viewed during the catheterization.  He also feels that compensation is warranted because after that, there was a failure to give proper cardiac treatment.  He states that he was told at the time that he needed open heart surgery, and that he would be called to have it scheduled, but that he never was called.  A September 28, 2007 VA medical record shows that he had severe aortic stenosis without symptoms, and that he had very mild segmental disease.  

VA medical records dating though March 2009 were obtained in April 2009 through VISTA East Orange.  One of them, dated in November 2007, indicates that the Veteran was contacting and requesting an evaluation by a private cardiologist prior to scheduling procedures recommended.  Another one dated in April 2008 indicates that the Veteran was requesting an evaluation for the cardiac surgery team at the Manhattan, New York VA Medical Center and that he had had a stress test done at the Manhattan VA in the recent past.  Another one dated in November 2008 indicates that the Veteran had had a stress test and was being monitored at the Manhattan, New York VA Medical Center.  A VA examination is necessary as there was VA treatment, an allegation that it was improper, and an allegation of possibly additional cardiac disability for about one year after the August 27, 2007 surgery.   

However, attempts should be made to obtain recent relevant records, as indicated below, prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant private medical records of treatment the Veteran has received since September 2007, as well as all relevant VA medical records of treatment the Veteran has received since September 2007 which are not contained in the claims folder.  The latter should include all Manhattan, New York VA medical records of treatment the Veteran has received since September 2007, and all East Orange and Hackensack, New Jersey VA medical records of treatment the Veteran has received since March 2009.     

2.  Thereafter, a VA cardiovascular examination should be conducted to determine if the Veteran had any additional cardiac disability in the year following his September 2007 surgery as a result of the September 2007 surgery or VA's alleged failure to timely treat aortic stenosis disability thereafter.  The claims folder should be made available to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran incurred additional cardiovascular disability as a result of: 1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, or 2) an event of VA hospital care, medical or surgical treatment, or examination not reasonably foreseeable.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Thereafter, the RO should again consider the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



